Title: To Thomas Jefferson from Philip Mazzei, [30 July 1801]
From: Mazzei, Philip
To: Jefferson, Thomas


               
                  [30 July 1801]
               
               richiede, e che non è possibile di ottenere qualora si voglion dire delle verità. Dalle correzioni fattevi colla penna. Ella concepirà, che, a motivo del necessario segreto, non potei averne le prove per correggerle.
               Il Capn. Ramsdell partì finalmente da Napoli, dopo subìti altri cattivi trattamenti, conforme faranno sentire (credo io) al Governo i Proprietari del carico spedito qua da Filadelfia. Tutto qual che sento m’induce a raccomandar sempre più, che si provveda àgl’interessi dei negozianti e naviganti Americani, mentre il commercio coll’Italia credasi utile agli Stati.
               È giunto a Parma il Rè d’Etruria, e ieri veddi da un suo Editto, che à mandato qua un Ministro a prenderne possesso in suo nome. Non ò alcun dato certo per formar congetture. Le dirò quel che scrissi, quando seppesi il Trattato di Luneville, a un Toscano grande amico mio, e più ancora della libertà, che era in Parigi. “La Toscana è troppo piccola cosa per aver potuto sperar’altro che di esser destinata a chiudere un buco, e tra i buchi questo è forse il meno cattivo. Bisogna dunque consolarsene, e regalare ai nostri antagonisti (che ne son desolati) anche la nostra porzione di malcontento.”
               La lor desolazione procedeva dal desiderio di riavere il passato Principe, dal quale speravan tutto in ricompensa della lor persecuzione contro i Patriotti, la quale bramavano di poter ricominciare.
             
               editors’ translation
               
                  [30 July 1801]
               
               … requires and which it is impossible to obtain if one wishes to state some truths. The corrections I made in ink will suggest to you that owing to the necessary secrecy I was unable to proofread them.
               Captain Ramsdell at long last sailed from Naples after suffering additional rough treatment, as I think the owners of the cargo shipped there from Philadelphia will bring to the attention of the government. All that I hear impels me to urge more emphatically than ever that provisions be made to protect the interests of merchants and mariners if trade with Italy is considered useful.
               The king of Etruria has arrived in Parma, and yesterday I saw by an edict of his that he has sent here a minister to take possession in his name. I have no sure data on which to venture a guess. I will quote what I wrote to a Tuscan in Paris, a great friend of mine and even more of liberty, when news of the Treaty of Lunéville came out: “Tuscany is too small a thing to hope that she would be used for anything other than to plug a hole, and of all holes this one is perhaps the least bad. It behooves us therefore to find consolation in that and make a present of our share of dissatisfaction to our adversaries, to add to their desolation.”
               Their desolation sprang from their desire to have the former ruler back, from whom they hoped to get anything as a reward for their persecution of the Patriots, which they yearned to be able to resume.
            